JOHNSON, J.,
concurs with reasons.
I concur with the majority in affirming the judgment of the trial court; however, I would apply the law of the case doctrine and would not again discuss the merits of the trial court’s denials of Plaintiffs motions in limine regarding the admissibility of certain evidence. While I recognize that the law of the case doctrine is discretionary, I agree with the majority that this case “appears to be exactly on point with the type of re-litigation that the Taw of the case’ doctrine is designed to prevent.”
In previously considering the propriety of the trial court’s denials of Plaintiffs motions in limine on supervisory writs, this Court carefully considered and analyzed the merits of the admissibility of the evidence at issue. As recognized by the majority, the law of the case doctrine is intended to avoid re-litigation of the same issue, promote consistency of result in the same litigation, and promote efficiency and fairness to both parties by affording a single opportunity for the argument and decision of the matter at issue. The refusal to apply the law of the case doctrine is generally limited to cases of palpable error or where application of the doctrine would result in injustice-neither of which apply in this case. See Kenner Plumbing Supply, Inc. v. Rusich Detailing Inc., 14-922 (La. App. 5 Cir. 9/23/15), 175 So.3d 479, 503 (, where this Court applied law of the case after finding there was no palpable error or manifest injustice in the trial court’s denial of a motion in limine or this Court’s writ disposition regarding the same evi-dentiary ruling challenged on appeal.
Additionally, to the extent Plaintiff argues a different ground on appeal for the admissibility of evidence than raised at the trial court level, he is precluded from doing so. See Cormier v. Cushenberry, 14-70 (La.App. 5 Cir. 7/30/14); 147 So.3d 256, 262. Therefore, I do not agree with the majority’s decision to address any new grounds for the admissibility of the evidence that was not first presented to the trial court.